

117 HR 3223 : CISA Cyber Exercise Act
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 3223IN THE SENATE OF THE UNITED STATESJuly 21, 2021 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo amend the Homeland Security Act of 2002 to establish in the Cybersecurity and Infrastructure Security Agency the National Cyber Exercise Program, and for other purposes.1.Short titleThis Act may be cited as the CISA Cyber Exercise Act.2.National Cyber Exercise Program(a)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended by adding at the end the following new section:2220A.National Cyber Exercise Program(a)Establishment of program(1)In generalThere is established in the Agency the National Cyber Exercise Program (referred to in this section as the Exercise Program) to evaluate the National Cyber Incident Response Plan, and other related plans and strategies.(2)Requirements(A)In generalThe Exercise Program shall be—(i)based on current risk assessments, including credible threats, vulnerabilities, and consequences;(ii)designed, to the extent practicable, to simulate the partial or complete incapacitation of a government or critical infrastructure network resulting from a cyber incident;(iii)designed to provide for the systematic evaluation of cyber readiness and enhance operational understanding of the cyber incident response system and relevant information sharing agreements; and(iv)designed to promptly develop after-action reports and plans that can quickly incorporate lessons learned into future operations.(B)Model exercise selectionThe Exercise Program shall—(i)include a selection of model exercises that government and private entities can readily adapt for use; and(ii)aid such governments and private entities with the design, implementation, and evaluation of exercises that—(I)conform to the requirements described in subparagraph (A);(II)are consistent with any applicable national, State, local, or Tribal strategy or plan; and(III)provide for systematic evaluation of readiness.(3)ConsultationIn carrying out the Exercise Program, the Director may consult with appropriate representatives from Sector Risk Management Agencies, cybersecurity research stakeholders, and Sector Coordinating Councils.(b)DefinitionsIn this section:(1)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the United States Virgin Islands, Guam, American Samoa, and any other territory or possession of the United States.(2)Private entityThe term private entity has the meaning given such term in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501)..(b)Technical amendments(1)Homeland Security Act of 2002Subtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended—(A)in the first section 2215 (6 U.S.C. 665; relating to the duties and authorities relating to .gov internet domain), by amending the section enumerator and heading to read as follows:2215.Duties and authorities relating to .gov internet domain;(B)in the second section 2215 (6 U.S.C. 665b; relating to the joint cyber planning office), by amending the section enumerator and heading to read as follows:2216.Joint cyber planning office;(C)in the third section 2215 (6 U.S.C. 665c; relating to the Cybersecurity State Coordinator), by amending the section enumerator and heading to read as follows:2217.Cybersecurity State Coordinator;(D)in the fourth section 2215 (6 U.S.C. 665d; relating to Sector Risk Management Agencies), by amending the section enumerator and heading to read as follows:2218.Sector Risk Management Agencies;(E)in section 2216 (6 U.S.C. 665e; relating to the Cybersecurity Advisory Committee), by amending the section enumerator and heading to read as follows:2219.Cybersecurity Advisory Committee;and (F)in section 2217 (6 U.S.C. 665f; relating to Cybersecurity Education and Training Programs), by amending the section enumerator and heading to read as follows:2220.Cybersecurity Education and Training Programs.(2)Consolidated Appropriations Act, 2021Paragraph (1) of section 904(b) of division U of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended, in the matter preceding subparagraph (A), by inserting of 2002 after Homeland Security Act. (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking the items relating to sections 2214 through 2217 and inserting the following new items:Sec. 2214. National Asset Database. Sec. 2215. Duties and authorities relating to .gov internet domain. Sec. 2216. Joint cyber planning office. Sec. 2217. Cybersecurity State Coordinator. Sec. 2218. Sector Risk Management Agencies. Sec. 2219. Cybersecurity Advisory Committee. Sec. 2220. Cybersecurity Education and Training Programs. Sec. 2220A. National Cyber Exercise Program..Passed the House of Representatives July 20, 2021.Cheryl L. Johnson,Clerk